Citation Nr: 0812545	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  00-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for residuals of a chip fracture of the second finger of the 
right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran had active service from July 1977 to July 1980, 
and he served in the Army National Guard of South Carolina 
from February 1981 to July 1998.  The service in the Army 
National Guard included periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection and 
assigned an initial noncompensable disability evaluation for 
residuals of a chip fracture of the second finger of the 
right hand.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was before the Board in June 2001, June 2004, 
September 2005, and November 2006, and each time was 
remanded.


FINDINGS OF FACT

1. The medical record does not reflect that there has ever 
been any ankylosis of the right second finger.

2. Even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or any 
other factors are not contemplated in the relevant rating 
criteria, the veteran's chip fracture residuals of the second 
finger have not been shown to approximate limitation of 
motion of the index finger with a gap of one inch (2.5-
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or, with extension limited by more than 30 
degrees.

3. There is no resulting limitation of motion of other 
digits, interference with overall function of the hand, or 
arthritis due to the veteran's chip fracture residuals of the 
second finger.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for residuals of a chip fracture of the second finger of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5225, 5229 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2001, June 2003, July 2004, November 2005, and November 2006 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to in initial increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in November 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

It is well to observe that service connection for the 
residuals of a chip fracture of the second finger of the 
right hand has been established and an initial noncompensable 
rating for that condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and his claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, section 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that after 
awarding the veteran service connection for the residuals of 
a chip fracture of the second finger of the right hand and 
assigning an initial disability rating for that condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned for his 
residuals of a chip fracture of the second finger of the 
right hand, included notice of the criteria for a higher 
rating for that condition, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post service private medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his December 
1999 RO hearing, and written statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
compensable disability evaluation for residuals of a chip 
fracture of the second finger of the right hand.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The 
changes were effective as of August 26, 2002.  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As 
the veteran was awarded service connection prior to August 
26, 2002, the Board will consider the regulations in effect 
both prior to and since August 26, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to August 26, 2002 the rating criteria provided that a 
10 percent rating was warranted for either favorable or 
unfavorable ankylosis of the index finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5225 (2002).

Subsequent to August 26, 2002, a rating based on limitation 
of motion of the fingers was added.  Under the new rating 
criteria, a 10 percent rating is warranted for either 
favorable or unfavorable ankylosis of the index finger of 
either hand.  38 Also, VA considers whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a DC 5225.

A 10 percent rating is available for limitation of motion of 
the index finger with a gap of one inch (2.5 centimeters) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or, with extension limited by more than 30 degrees.  38 
C.F.R. § 4.71a, DC 5229.

The Board also notes that, under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran was given a VA examination in December 2001.  At 
the time, the veteran reported the following: his finger 
locked at the distal interphalangeal joint; he had occasional 
pain, which increased with cold weather; he had no physical 
activity limitations and no weakness or tingling, although he 
was unable to hold things for a long time with both hands; 
and he had pain across both palms and both proximal 
phalanges.  Examination of the right middle finger revealed 
flexion at the proximal interphalangeal joint of 0 to 105 
degrees, at the distal interphalangeal joint of 0 to 55 
degrees, with ulnar deviation at the distal interphalangeal 
joint of 10 degrees, but that this was symmetrical in the 
right and left hands.  He had 5/5 motor strength in all 
planes about the wrists, fingers, and intrinsics, and he had 
some early clubbing bilaterally.  He reported decreased 
sensation in the right hand verses the left, especially on 
the fourth finger, especially on the palmar surface.  The 
examiner stated that the chip fracture of the right third 
finger did not appear to be causing the veteran any 
disability at the time, and that there was not severe painful 
motion or weakness of the affected finger, no evidence of 
pain or weakness with significantly limited functional 
ability during flare-ups or when the finger was used over a 
repeated period of time, and the examiner did not see whether 
there was any weakness or excessive fatigability or 
incoordination with movements.

On January 2002 x-ray examination, frontal, lateral, and 
oblique views of the right and left hand demonstrated no 
acute fracture or dislocation, joint spaces were preserved, 
and incidental note of a right carpal boss was noted, which 
was a normal variant.  The veteran was diagnosed as having 
unremarkable hands.

The veteran was afforded another VA examination in December 
2005.  On examination, the veteran reported frequent pain in 
all of his finger joints, but demonstrated full range of 
motion, including full extension and full flexion of all of 
the fingers and the ability to make a complete fist and to 
touch the fingertips to the palmar crease.  Grip strength was 
approximately normal and bilaterally equal, and finger 
spreading and finger dexterity were also normal.  The veteran 
was diagnosed as having apparent old chip fracture of the 
right second finger distal to the interphalangeal joint with 
current x-rays pending.  The examiner opined that there was 
no pain on range of motion or flare-ups of any of the joints 
except as sated, and that all joints had no additional 
limitations by pain, fatigue, weakness or lack of endurance 
following repetitive use.

December 2005 x-rays showed some minimal cystic changes in 
the carpus bilaterally, with no fractures or dislocations, 
and that the remainder of the hands were unremarkable.  It 
was noted that the cystic changes in the carpus were 
nonspecific but could be seen with gout, calcium 
pyrophosphate dehydrate, and osteoarthritis, and that 
clinical correlation was needed.  The veteran was diagnosed 
as having cystic changes in the carpal bones bilaterally.

In a December 2006 addendum opinion, the December 2005 VA 
examiner indicated that the December 2006 x-rays failed to 
show any abnormality of the fingers, and that the only 
abnormalities noted were minimal cystic changes in the carpus 
bilaterally.  The examiner stated that there were no 
radiologic abnormalities of the hand or fingers, that 
clinical examination of the fingers was normal, and, 
therefore, in spite of the history of possible chip fracture 
of the right hand, he saw no clinical evidence for any 
current diagnosis or impairment or disability related to the 
right hand or fingers.  The wrist abnormalities on x-ray were 
not considered secondary to prior problems with the second 
finger or other fingers, and therefore were not considered 
related to any medical issues in service.  The examiner 
opined that there was no medical disability affecting any 
finger or other structure of the right hand or wrist which 
was likely to be related to or having its onset in service.  
An April 2007 addendum indicated that there was no pain on 
range of motion or flare-ups on any of the above joints 
except as stated above, and that all above joints had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

After reviewing the record, the Board finds that the 
veteran's residuals of a chip fracture of the 2nd finger of 
the right hand do not more closely approximate the criteria 
for a 10 percent disability rating under any relevant 
Diagnostic Code than those for a 0 percent disability rating.

First, the medical record does not reflect that there has 
ever been any ankylosis of the right second finger.  Thus, a 
compensable disability rating under DC 5225 is not warranted.

Second, even considering any additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
any other factors are not contemplated in the relevant rating 
criteria, the veteran's chip fracture residuals of the second 
finger have not been shown to approximate limitation of 
motion of the index finger with a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or, 
with extension limited by more than 30 degrees.  In this 
regard, the medical evidence also does not reflect any 
resulting limitation of motion of other digits or 
interference with overall function of the hand due to the 
veteran's chip fracture residuals of the second finger.  On 
December 2005 VA examination, it was noted that, although the 
veteran reported frequent pain in all of his finger joints, 
he demonstrated full range of motion, including full 
extension and full flexion of all of the fingers and the 
ability to make a complete fist and touch the fingertips to 
the palmar crease, that grip strength was approximately 
normal and bilaterally equal, and that finger spreading and 
finger dexterity were also normal.  Also, the VA examiner 
opined that there was no pain on range of motion or flare-ups 
of any of the joints except as stated, and that all joints 
had no additional limitations by pain, fatigue, weakness or 
lack of endurance following repetitive use.  Furthermore, the 
VA examiner stated that the December 2005 x-rays failed to 
show any abnormality of the fingers, with no radiologic 
abnormalities of the hand or fingers, that clinical 
examination of the fingers was normal, and that, therefore, 
in spite of the history of possible chip fracture of the 
right hand, he saw no clinical evince for any current 
diagnosis nor impairment nor disability related to the right 
hand or fingers.  Thus, even considering the veteran's 
subjective complaints of pain and flare-ups, the medical 
evidence fails to demonstrate that the veteran's chip 
fracture residuals of the second finger approximate 
limitation of motion of the index finger with a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or, with extension limited by more than 30 
degrees.  Therefore, a compensable disability rating under DC 
5229 is not warranted.

Finally, the Board has considered DC 5003, but notes that 
neither arthritis due to residuals of a chip fracture of the 
second finger of the right hand, nor any arthritis involving 
the veteran's fingers at all, have been demonstrated in the 
medical evidence.  Rather, the veteran's fingers have 
consistently been noted to be unremarkable on x-ray 
examination.

In short, there is no basis in the rating criteria of any 
pertinent Diagnostic Code for a compensable rating for 
residuals of a chip fracture of the second finger.  
Accordingly an initial compensable rating for residuals of a 
chip fracture of the second finger is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for residuals of a chip fracture of the second finger of the 
right hand is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


